Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2002

Wilson v. Comm Social Security
Precedential or Non-Precedential:

Docket 1-2544




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Wilson v. Comm Social Security" (2002). 2002 Decisions. Paper 77.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/77


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          No. 01-2544




                        PHYLLIS WILSON,

                                    Appellant

                               v.

                  *LARRY G. MASSANARI, ACTING
              COMMISSIONER OF THE SOCIAL SECURITY
                         ADMINISTRATION


                      *(Pursuant to F.R.A.P. 43(c))




    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF PENNSYLVANIA

                 (District Court No.00-CV-468)
         District Court Judge: James McGirr Kelly




           Submitted Under Third Circuit LAR 34.1(a)
                        January 17, 2002

Before: ALITO and ROTH, Circuit Judges, and SCHWARZER, Senior District
Judge.

              (Opinion Filed: January 31, 2002)




                MEMORANDUM OPINION OF THE COURT



PER CURIAM:
     The facts and procedural background of this case are familiar to the
parties. The
Social Security Act, 42 U.S.C. 1381-1385, authorizes Supplemental
Security Income
("SSI") to be disbursed to individuals who qualify on the basis of their
age or disability.
If the Commissioner of the Social Security Administration denies SSI to an
individual,
that decision can be appealed to federal court.
     We hold that the District Court properly granted Appellee's motion
for summary
judgment and properly denied Appellant's cross-motion for summary
judgment. In its
Memorandum and Order, dated April 18, 2001, the District Court was correct
to find that
the Commissioner's denial was supported by substantial evidence. We have
considered
all of Appellant's arguments and find no ground to reverse.
     The Order of the District Court is AFFIRMED.